Title: To George Washington from Joseph Wheaton, 11 April 1790
From: Wheaton, Joseph
To: Washington, George


May it Please the PresidentApril 11th 1790  
Sir  
Having had an oppertunity of learning that an additional force is to be aded to the present Establishment of the troops, I am constrained to mention to the President.
The office which the House of Representatives have been pleased to appoint me to, is not altogether that popular Situation nor So profitable to our Country as one would wish to fill.
Having Served in the army from the begining of the war to the end, and having made the duty of a Soldier much of my Study that with the encouragement of many of my Friends in both Houses of Congress, have Considered it a duty I owe my Country to make known my wishes.
If my Services could be made acceptable in the army, it would be the pride of my Heart to perform a duty in which there was full Conviction of rendering Services eaqual to the rewards.
I have only to observe that Should the President view these with a favourable eye I would be happy to resign my present office in favor of Some disabled officer or other person whom the House of Representatives might think proper to appoint as my Successor. This with great defferance is Humbly Submitted to the President By His Most obedient and most devoted Servant

Joseph Wheaton

